The action is for libel. Plaintiff, a police officer in the village of Saranac Lake, was living with his wife and four children. Defendant published an article in its newspaper which plaintiff alleged charged him with the commission of adultery with a prisoner in the village jail and also charged that he was associating with dissolute and disorderly persons. Defendant pleaded the truth of the published article in full justification and also other facts in mitigation. There was no plea of privilege. By its verdict the jury found that the publication was untrue, and awarded plaintiff $6,000 as compensatory damages. Judgment and order unanimously affirmed, with costs to respondent. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.